Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A bus short-circuit detection method, comprising: starting a weak electricity charge circuit in a case that a strong electricity voltage detection circuit has detected that a bus voltage of a unit is abnormal before the bus voltage is charged, wherein the weak electricity charge circuit is configured to charge the bus; detecting a charge current variation of the weak electricity charge circuit; and starting a pre-charge circuit in a case that the charge current variation indicates that the bus is not in a short-circuited state as recited in claim 1.
A bus short-circuit detection circuit, comprising: a weak electricity charge circuit, connected with the strong voltage detection circuit, and is configured to 
Claims 2-5, 7-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Schmidt  (USPN 2010/0080022) discloses a bus short-circuit detection circuit (see figure 1), comprising: a strong voltage detection circuit (42), configured to detect whether a bus voltage of a unit is abnormal before the bus voltage is charged. However, Schmidt does not disclose the aforementioned claimed limitations of claims 1 and 6.
Wakida et al  (USPN 2015/0035539) discloses a bus short-circuit detection circuit (see figure 2), comprising: a strong voltage detection circuit (10), configured to detect whether a bus voltage of a unit is abnormal before the bus 
 	Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836